                Case 1:19-cv-06660-LGS Document 9 Filed 07/23/19 Page 1 of 1




July 23, 2019                                                                         Alan E. Schoenfeld
                                                                                          +1 212 937 7294 (t)
VIA ECF                                                                                   +1 212 230 8888 (f)
                                                                             alan.schoenfeld@wilmerhale.com


Honorable Lorna G. Schofield
United States District Court
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

          Re:      John Doe #1 et al. v. The College Board, No. 19-cv-6660 (LGS)

Dear Judge Schofield,

This firm represents the College Board in the above-referenced matter. I write in response to
Plaintiffs’ letter dated July 22, 2019. ECF No. 8. In the Court’s Order dated July 18, 2019, ECF
No. 7, the Court requested that Plaintiffs file a letter stating whether they “consent to
arbitration.” The Order also stated that “[i]n the event they do not consent, Plaintiffs shall
propose a briefing schedule (preferably on consent)” and that “[i]n the event the parties cannot
agree on a schedule, Plaintiffs shall report the parties’ respective proposed dates.” Id.

Although Plaintiffs’ letter indicates that they do not consent to arbitration, Plaintiffs did not
include a suggested briefing schedule. Nor did the letter communicate the College Board’s
proposed schedule, which I offered to Plaintiffs yesterday (July 22). Plaintiffs did not respond to
the College Board’s proposal before filing their letter.

The College Board respectfully requests that the Court so-order the following proposed schedule:

      x     August 21, 2019 – The College Board files its opening arbitration motion;
      x     September 11, 2019 – Plaintiffs file their opposition; and
      x     September 25, 2019 – The College Board files its reply.

We are, of course, available to discuss this or any other matter.

Respectfully submitted,



/s/ Alan E. Schoenfeld
Alan E. Schoenfeld

cc:         All counsel of record (via ECF)
